Citation Nr: 0942192	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 2006.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDING OF FACT

The evidence of record shows that the Veteran's current 
hypertension is related to his active military service.


CONCLUSION OF LAW

Hypertension was incurred during military service.  38 
U.S.C.A. §§ 1110, 1131; 5103A, 5107 (West 2002), 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for certain chronic diseases, 
including hypertension, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38
 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

According to VA Schedule for Rating Disabilities (Rating 
Schedule), the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7101 Note (1) (2009).  Further, hypertension 
must be confirmed by reading taken two or more times on at 
least three different days. Id.

Historically, the Veteran served in the Army from January 
1986 to January 2006.  While in service the Veteran filed a 
claim in November 2005 seeking service connection for 
hypertension.  He contends that this condition began during 
his active duty service.

The Veteran's service treatment records show that his blood 
pressure was 120/80 at his enlistment physical examination in 
November 1985.  The Veteran's blood pressure was subsequently 
elevated in July 2005 at 143/102.  The July 2005 service 
treatment report noted that previous blood pressure was also 
slightly elevated and that the Veteran might be developing 
problems with hypertension.  At retirement, a September 2005 
examination report revealed blood pressure of 131/89 and 
concluded with a diagnosis of borderline hypertension.

In December 2005, the Veteran underwent a VA examination and 
blood pressure readings were 148/94, 144/86, 152/94, 157/87, 
146/104, and 154/86.  However, the examiner noted that no 
formal diagnosis of hypertension could be made as the 3 day 
blood pressure monitoring had not been completed.

Four months after separation from military service, a May 
2006 private medical record showed that the Veteran was 
formally diagnosed with hypertension.  The blood pressure 
readings were 148/97 and 145/92 and a diagnosis history of 
hypertension was noted.  On a follow up appointment, the 
Veteran was diagnosed with essential hypertension and was 
issued medication to control his condition.

After reviewing the evidence of record, the Board finds that 
the Veteran's current hypertension can not be reasonably 
disassociated from his military service.  In making this 
decision, the Board notes that the Veteran's service 
treatment records showed that he had a noticeably elevated 
blood pressure in service.  In the July 2005 service 
treatment report it was noted that the Veteran might be 
developing problems with hypertension, and subsequently he 
was diagnosed with borderline hypertension at separation from 
military service.  Additionally, while hypertension was not 
formally diagnosed at the December 2005 VA examination, 
multiple readings of blood pressure revealed at the VA 
examination appear to be just as high as the blood pressure 
revealed in the May 2006 post service medical report, which 
provided a diagnosis of essential hypertension only four 
months after the Veteran's discharge from service.

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has hypertension 
which was incurred during his active military service.  
Accordingly, service connection for hypertension is 
warranted.



ORDER

Service connection for hypertension is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


